               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

JOHN SCHULTERBRANDT, SR.         )
                                 )
               Plaintiff,        )
                                 )
               v.                )      Civil No. 2017-7
                                 )
REINALDO ROSARIO PAGAN, RMR      )
CONSTRUCTION,                    )
                                 )
               Defendants.       )
                                 )

APPEARANCES:

Martial A. Webster
Law Offices of Martial A. Webster Sr.
St. Croix, U.S.V.I.
     For John Schulterbrandt, Sr..



                               ORDER

GÓMEZ, J.

      Before the Court is the motion of John Schulterbrandt, Sr.

(“Schulterbrandt”) for attorney’s fees and costs.

      On January 26, 2017, Schulterbrandt brought an action for

debt and breach of contract against Reinaldo Rosario Pagan

(“Pagan”) and RMR Construction (“RMR”). Neither Pagan nor RMR

filed an answer to Schulterbrandt’s complaint or otherwise

appeared in this action. On December 20, 2017, the Clerk of

Court entered default against Pagan and RMR. On September 14,

2018, the Court entered default judgment against Pagan and RMR.
Schulterbrandt v. Pagan, et al.
Civ. No. 2017-7
Order
Page 2
     On September 27, 2018 Schulterbrandt filed a motion for

attorney’s fees and costs. Schulterbrandt sought $7,890 in

attorney’s fees along with $912.50 in costs. The Court referred

the motion to the Magistrate Judge for a Report and

Recommendation.

     On September 9, 2019, the Magistrate issued a Report and

Recommendation on Schulterbrandt’s motion for attorney’s fees

and costs. The Magistrate recommended awarding Schulterbrandt

$5,250 in attorney’s fees and $600 in costs.

     With respect to attorney’s fees, the Magistrate noted that

Schulterbrandt provided support for $5,250 in attorney’s fees

that had accrued prior to July 15, 2018. Schulterbrandt also

sought fees for work done after this period but had failed to

provide any support for those fees. Accordingly, the Magistrate

recommended awarding Schulterbrandt only the $5,250 in

attorney’s fees. With respect to costs, the Magistrate found

that $600 of Schulterbrandt’s requested costs were allowable and

reasonable.

     Schulterbrandt has not objected to or otherwise responded

to the Magistrate’s Report and Recommendation.

     Litigants may make “specific written objections” to a

magistrate judge’s report and recommendation “[w]ithin 14 days

after being served with a copy of the recommended disposition.”

See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1)
Schulterbrandt v. Pagan, et al.
Civ. No. 2017-7
Order
Page 3
(“Within fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings

and recommendations as provided by rules of court.”).

     When a party makes a timely objection, the district court

“make[s] a de novo determination of those portions of the report

or specified proposed findings or recommendations to which

objection is made.” Id. When no objection to a magistrate’s

report and recommendation is made, or such an objection is

untimely, the district court reviews the report and

recommendation for plain error. See Henderson v. Carlson, 812

F.2d 874, 878 (3d Cir. 1987) (“While . . . [28 U.S.C. §

636(b)(1)] may not require, in the absence of objections, the

district court to review the magistrate’s report before

accepting it, we believe that the better practice is for the

district judge to afford some level of review to dispositive

legal issues raised by the report.”); see also Tice v. Wilson,

425 F. Supp. 2d 676, 680 (W.D. Pa. 2006) aff'd, 276 Fed. App'x

125 (3d Cir. 2008)(explaining that, by failing to object to a

portion of a report and recommendation, the litigant “waived its

right to have this Court conduct a de novo review,” and that in

those circumstances, “the scope of [the court’s] review is far

more limited and is conducted under the far more deferential

standard of ‘plain error’ ”).
Schulterbrandt v. Pagan, et al.
Civ. No. 2017-7
Order
Page 4
     Because Schulterbrandt did not object to the Magistrate’s

Report and Recommendation within 14 days, the Court will review

the Report and Recommendation for clear error. Having reviewed

the record, the Court agrees with the Magistrate’s

recommendations and finds no error, let alone plain error.

     The premises considered, it is hereby

     ORDERED that the Report and Recommendation docketed at ECF

Number 36 is ADOPTED; it is further

     ORDERED that the motion for attorney’s fees and costs

docketed at ECF Number 34 is GRANTED in part and DENIED in part;

it is further

     ORDERED that Reinaldo Rosario Pagan and RMR Construction

shall be liable to John Schulterbrandt, Sr., for attorney’s fees

in the amount of $5,250; and it is further

     ORDERED that Reinaldo Rosario Pagan and RMR Construction

shall be liable to John Schulterbrandt, Sr., for costs in the

amount of $600.



                                   S\
                                        Curtis V. Gómez
                                        District Judge
